Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-8 and 10have been considered but are moot in view of a new ground of rejection.

Response to Amendment
	This is in response to the Amendment filed 18 November 2020.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 102
3.	The rejection of claim 1-8 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Ultrasound-assisted synthesis of Li-rich mesoporous LiMn2O4 nanospheres for enhancing the electrochemical performance of Li-ion secondary batteries) has been withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Ultrasound-assisted synthesis of Li-rich mesoporous LiMn2O4 nanospheres for enhancing the electrochemical performance of Li-ion secondary batteries) in view of KR20100207788 (hereafter KR ‘788).
Claim 1:	 Kim et al. disclose a manufacturing method of a cathode active material for lithium secondary battery, the method comprising: 

adding an acidic solution to the first solution and then applying ultrasonic waves to the mixture to prepare a metal-mixed solution (in particular, Kim et al. disclose adding sulfuric acid and applying ultrasonic waves thereto); 
centrifuging the metal-mixed solution (in particular, Kim et al. disclose performing centrifugation); 
mixing a supernatant of the centrifuged metal-mixed solution, a reductant, and a solvent and then applying ultrasonic waves to the mixture to prepare a second solution (in particular, Kim et al. disclose mixing manganese sulfate solution into the centrifuged solution, and applying ultrasonic waves thereto); 
filtering and then drying the second solution to obtain powder (in particular, Kim et al. disclose obtaining manganese dioxide by performance filtration and drying); 
mixing the powder, a metal, a lithium precursor, and a solvent, applying ultrasonic waves to the mixture and then drying the mixture to form mesoporous spherical nanoparticles (in particular, Kim et al. mixing manganese dioxide, lithium iodide and a solvent, applying ultrasonic waver thereto, and drying same; and 
performing a heat treatment to the spherical nanoparticles (see page 628, Section 2.2.1 Synthesis of mesoporous LiMn2O4 nanospheres).
oC to about 900 oC.
KR ‘788 discloses a method of manufacturing a lithium manganese metal oxide comprising a heat treatment step performed at a range from 600 oC to about 900 oC (page 3, paragraphs 6, 10, 11 (which discloses heat treatment as in a temperature range of 350 oC to about 800 oC), 10 (discloses M),  12, 13, and page 4, lines 4-5 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kim et al. by incorporating the heat treatment of KR ‘788.
One having ordinary skill in the art would have been motivated to make the modification to provide a lithium manganese metal oxide having a small particle size and uniform particle distribution that would have provided utilization of an excellent cathode active material, and increased the capacity of a secondary battery by providing a high power density (page 3, lines 7-9).
Claim 2:	 The rejection of claim 2 is as set forth above in claim 1 wherein Kim et al. further disclose the preparing of the metal-mixed solution, the preparing of the second solution, and the forming of the mesoporous spherical nanoparticles, ultrasonic waves with a frequency in the range of from 5 kHz to 50 kHz are applied for 1 minute to 60 minutes (in particular, Kim et al. disclose a method wherein ultrasonic waves having a frequency of 20 kHz are applied for 5-30 minutes in each of the steps.
Claim 3:	The rejection of claim 2 is as set forth above in claim 1 wherein Kim et al. further disclose that wherein the preparing of the metal-mixed solution, the preparing of the second solution, and the forming of the mesoporous spherical nanoparticles are performed at a temperature in the range of from 10 oC to 40 oC (in particular, Kim et al. disclose that each step is carried out at room temperature, which anticipates 70 oF (21 oC).
Claim 4:	The rejection of claim 4 is as set forth above in Kim et al. further disclose that the heat treatment is performed in the range of from 600oC to 900 oC (in particular, Kim et al. disclose that the heat treatment is carried out at 550 oC).
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein Kim et al. further disclose that the acidic solution includes sulfuric acid (H2SO4). 
Claim 6:	The rejection of claim 6 is as set forth above in claim 6 wherein Kim et al. further disclose that the metal oxide includes a metal oxide based on Ba (in particular, Kim et al. disclose BaMnO4).
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein Kim et al. further disclose that the solvent includes at least one solvent selected from ethanol.
Claim 8:	The rejection of claim 8 is as set forth above in claim 1 wherein Kim et al. further disclose a method of a cathode active material for lithium secondary battery, wherein the reductant is manganese sulfate (MnSO.sub.4) (in particular, Kim 4 nanospheres.
Claim 10:	 The rejection of claim 10 is as set forth above in claim 1 wherein Kim et al. further disclose a lithium secondary battery comprising: 
the cathode active material as set forth above in claim 1; an anode active material; and an electrolyte (it is known in the art that a lithium secondary battery comprises an anode active material and an electrolyte).
Claim 11:	The rejection of claim 11 is as set forth above in claim 1 wherein the Kim et al. combination discloses a manufacturing method of a cathode active material for lithium secondary battery as set forth above in claim 1,
wherein the spherical nanoparticles contain at least one compound selected from general formula (1) below:
Li1+xMn2-y MyO4    (1)
wherein in general formula (1), M is at least one metal selected from the group consisting of Ni, Co, Mn, Al, V, Fe, P, and Cr, 0 <x<0.1 and 0.3<y<0.7)(see KR ‘788, page 4, lines 15 -17 which discloses LiNi0.5Mn1.5O4).

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729